Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/2022 regarding claim rejections under 35 U.S.C. 101 in claims 1-20 have been fully considered but they are not persuasive. 
The applicant argues on page 8 of the remark filed that "controlling the 
hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site..." as recited in amended Claim 1 and as recited similarly in independent Claims 10 and 19 are not mental phenomena. The limitations "controlling the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site..." cannot be performed in the mind, and are not merely a mathematical formula”.
The Office respectfully disagrees and submits that the Office Action never 
mentioned "controlling the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site..." as an abstract idea. The Office Action stated an abstract idea of: “determining, based on the data and a model associated with extracted hydrocarbons, current multiphase properties of the extracted hydrocarbons”; and “determining that the portion of the current multiphase properties exceeds the threshold value”.


The Office respectfully disagrees and submits that the step of “determining that the portion of the current multiphase properties exceeds the threshold value” is a mental process which is considered to be an abstract idea, but not a meaningful additional element. Practical application is demonstrated by meaningful additional element; however, the claim did not cite how the hydrocarbon production equipment is controlled as meaningful additional elements. Therefore, the claims do not cite meaningful additional elements that are indicative of integration of an abstract idea into a practical application. 

The applicant also argues on page 11 that “Claims 1, 10, and 19 provide an 
improvement to a technology or field, or an improvement to function of a computer itself. Specifically, Claims 1, 10, and 19 improve the technical field of real-time or near real-time hydrocarbon equipment control and diagnostics by determining and monitoring current multiphase properties of extracted hydrocarbons. In an analogous case, Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 8 and 10 (1981) … the current multiphase properties as 
The Office respectfully disagrees and submits that significantly more is demonstrated by additional elements that are not well-understood and conventional. However, the instant claims do not recite them.
The instant claims are dissimilar to the case of Diamond v. Diehr because the claims do not have meaningful additional elements like in Diamond v. Diehr. Improvement to efficiency and diagnostics of hydrocarbon related systems relates to improvement to the abstract idea itself. The claims do not contain additional elements that are indicative of integration into a practical application which is a different consideration than the “significantly more” analysis. With regards to the latter, the Office notes that no specific arguments to support the assertion of “significantly more” is presented. 
	Hence, the Office submits that the rejections of Claims 1-20 are proper.

Applicant’s arguments filed 1/18/2022, regarding claims rejection under 35 U.S.C. 103 with respect to claims 1- 20 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Based on the amendments, a newly discovered prior art, Cooper US 20170108615, will be used in combination with prior arts cited in the previous office action.
 The Applicant argues on pages 15, 16 that “Foot does not determine "that a 

The Office respectfully disagrees and submits that Foot’s system not only can compare an amount that a parameter changes to a threshold but can determine whether the changes is more than a threshold amount. Foot’s discloses in [0097] and Figure 9 that the fluid properties is calculated at current choke conditions, and “The result of process 60 is an estimate of the phase composition (oil, gas, water) of the fluid flowing through choke valve 7”, [0097]. Foot further discloses in [0098] and Figure 9 that “the resulting calculated differential pressure from process 60 is then compared against the measured differential pressure … If these pressure values differ from one another by more than a threshold amount (decision 65 is NO), the current estimate of the flow rate is adjusted in process 66, and a new pressure drop is calculated based on this adjusted flow rate, in process 64”. Foot’s system compared calculated differential pressure with the measured differential pressure values and, and if the pressure values differences exceed a threshold amount, then the system generates rate and phase output results (Figure 9, #65 and #66). Therefore, Foot’s system can clearly determine whether . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A method for hydrocarbon production, the method comprising: receiving data from a sensor associated with hydrocarbon production equipment, the hydrocarbon production equipment configured to extract hydrocarbons from a site; determining, based on the data and a model associated with extracted hydrocarbons, current multiphase properties of the extracted hydrocarbons; determining that a portion of the current multiphase properties exceeds a threshold value; and controlling the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site based on the current the multiphase properties responsive to determining that the portion of the current multiphase properties exceeds the threshold value”.
Regarding Claim 10, the claim recites “A system comprising: one or more processors; and a storage device having instructions stored thereon that, when executed by the one or determining, based on the data and a model associated with extracted hydrocarbons, current multiphase properties of the extracted hydrocarbons; determining that a portion of the current multiphase properties exceeds a threshold value; and controlling the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site based on the current multiphase properties responsive to determining that the portion of the current multiphase properties exceeds the threshold value”.
Regarding Claim 19, the claim recites “A monitoring system for a hydrocarbon production site, the system comprising: a sensor; and a processor configured to: receive data relating to extracted hydrocarbons from the sensor; determine, based on the data and a model associated with the extracted hydrocarbons, current multiphase properties of the extracted hydrocarbons; determine that a portion of the current multiphase properties exceeds a threshold value; transmit the determined current multiphase properties and the determination that the portion of the current multiphase properties exceeds a threshold value to a remote system; receive, from the remote system, a user input indicating a change to an operating parameter of equipment of the hydrocarbon production site; and control the equipment to affect extraction of the hydrocarbons based on the user input”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, 
Under the Step 2A, Prong One, we consider whether the claims recite a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and a mental process. 	
In claim 1, the step of “determining, based on the data and a model associated with extracted hydrocarbons, current multiphase properties of the extracted hydrocarbons” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example [0001], [0010] and [0019]). The step of “determining that a portion of the current multiphase properties exceeds a threshold value” and determining that the portion of the current multiphase properties exceeds the threshold value” are mental processes, therefore, they are considered to be abstract ideas (see for example [0004] and [0010]).
In claim 10, the step of “determining, based on the data and a model associated with extracted hydrocarbons, current multiphase properties of the extracted hydrocarbons” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example [0001], [0010] and [0019]). The step of “determining that a portion of the current multiphase properties exceeds a threshold value” and “determining that the portion of the current multiphase properties exceeds the threshold value” are mental processes, therefore, they are considered to be abstract ideas (see for example [0004] and [0010]).
In claim 19, the step of “determine, based on the data and a model associated with the extracted hydrocarbons, current multiphase properties of the extracted hydrocarbons” is a mathematical concept, therefore, it is considered to be an abstract idea (see for example [0001], [0010] and [0019]). The steps of “determine that a portion of the current multiphase properties exceeds a threshold value” and “the determination that the portion of the current multiphase properties exceeds a threshold value” are mental process, therefore, they are considered to be abstract ideas (see for example [0004] and [0010]).
Next, under the Step 2A, Prong Two, we consider whether the claims that recite a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claims recite additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: receiving data from a sensor associated with hydrocarbon production equipment, the hydrocarbon production equipment configured to extract hydrocarbons from a site; and controlling the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site based on the current the multiphase properties.
The preamble in Claim 1, “A method for hydrocarbon production” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “receiving data 
In Claim 10: receiving data from a sensor associated with hydrocarbon production equipment, the hydrocarbon production equipment configured to extract hydrocarbons from a site; and controlling the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site based on the current multiphase properties.
The preamble in Claim 10 “A system comprising: one or more processors; and a storage device having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic processor and a generic storage device are generally recited and therefore, not qualified as particular machines. The additional 
In Claim 19: receive data relating to extracted hydrocarbons from the sensor; transmit the determined current multiphase properties to a remote system; and receive, from the remote system, a user input indicating a change to an operating parameter of equipment of the hydrocarbon production site; and control the equipment to affect extraction of the hydrocarbons based on the user input.
The preamble in Claim 19, “A monitoring system for a hydrocarbon production site” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements “receive data relating to extracted hydrocarbons from the sensor”; and “transmit the determined current multiphase properties to a remote system; receive, from the remote 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, receiving data from a sensor associated with hydrocarbon production equipment which extract hydrocarbons from a site is disclosed by “Foot US 20080234939”, [0024], [0006], [0016], [0004]; and “Rashid US 20120095603”, [0026], [0027], [0031].
For example, controlling the hydrocarbon production equipment to affect extraction of the hydrocarbons based on the multiphase properties is disclosed by “Rashid US 20120095603”, [0028], [0002], [000], [00]; and “Bakke US 20100032164”, [0013], Claim 11.
The claims, therefore, are not patent eligible.
Claims 2-9, 11-18 and 20 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Foot US 20080234939” in view of “Cooper US 20170108615”. 

([0004]), the method comprising: receiving data from a sensor associated with hydrocarbon production equipment, the hydrocarbon production equipment configured to extract hydrocarbons from a site ([0024] teaches “temperature and pressure readings obtained from sensors at a well”; [0006] teaches “separating equipment may be located at or near a wellhead to separate produced phases so that the volume of each phase can be determined. Valves downstream from the separators divert all or a portion of the production stream for a separated phase to a flow meter or the like for measurement of the flow rate of that particular phase”; [0041]); determining, based on the data and a model associated with extracted hydrocarbons, current multiphase properties of the extracted hydrocarbons ([0004] teaches “the fluid produced from a given well … includes multiple “phases”, typically natural gas, petroleum or oil, and water”; [0056] teaches “the well model is a one dimensional model calculating fluid properties”; [0065] teaches “these assumed parameters can be readily evaluated for a given application of the model to current measurements”;  i.e. Foot’s system can evaluate assumed parameters to current measurements); determining that a portion of the current multiphase properties exceeds a threshold value (Figure 9, #60, #65, #68; [0097]; [0098] teaches “In decision 65, the resulting calculated differential pressure from process 60 is then compared against the measured differential pressure (i.e., the difference between the measured pressures upstream and downstream of choke valve 7 applied to process 60). If these pressure values differ from one another by more than a threshold amount (decision 65 is NO), the current estimate of the flow rate is adjusted in process 66”, i.e., Foot’s system compared calculated differential pressure with the measured differential pressure values and, and if the pressure values differences exceed a threshold amount, then the system generates rate and phase output results (Figure 9, #65 and #66); and the hydrocarbon production equipment based on the current multiphase properties responsive to determining that the portion of the current multiphase properties exceeds the threshold value (Figure 9, #60, #65, #68; [0006]; [0097]; [0098], i.e., In Figure 9, Foot’s system compared calculated differential pressure with the measured differential pressure values and, and if the pressure values differences exceed a threshold amount, then the system generates rate and phase output results (#65 and #66)).”
	Foot does not explicitly teach “controlling the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site based on the multiphase properties”.
Cooper teaches “controlling the hydrocarbon production equipment to affect the 
extraction of the hydrocarbons from the site based on the multiphase properties ([0034] teaches “sand may be detected as flowing with hydrocarbons from a zone by listening to downhole valves. Sand flowing through a valve presents high-frequency impacts with the valve and can be detected by a spectral characteristic or intensity of sound. Accordingly, if the sound exceeds a certain threshold level, the controller 190 can turn off the corresponding valve of the zone producing the sand in order to prevent equipment damage”; i.e. multiphase properties include at least one of the amount of oil, an amount of sand, an amount of water, or an amount of gas of the extracted hydrocarbons. In Cooper’s system, when the sound of the sand flowing exceed a threshold value, the system turns off the corresponding valve of the zone producing the sand, and prevent the hydrocarbon production equipment damage. Thus, Cooper’s system controls the hydrocarbon production equipment and affect the extractions of the hydrocarbons).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Foot in view of Cooper, controlling the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site based on the multiphase properties so that damage of hydrocarbon production equipment can be efficiently prevented (Cooper [0034]). 

	As to claim 2, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 1.
	Foot teaches “the data comprises at least one of pressure data or temperature data ([0010] teaches “downhole pressure and temperature measurements”; [0015]).”
 
	As to claim 3, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 2.
	Foot teaches “determining a trend of the at least one of pressure data or temperature data ([0085] teaches “in effect predicting the reservoir pressure at a current point in time based on those past observed trends”; [0132]); and determining, based on the trend, whether the at least one of pressure data or temperature data is outside of a boundary of a profile ([0058] teaches “Curve 31 illustrates the relationship of a phase parameter (e.g., watercut) to a measured parameter such as downhole pressure”, Figure 3; [0123] teaches “if the reconciled results are outside a predetermined range, an alert or other action may be triggered. Such analysis may involve a series of reconciled results which may be analyzed to identify a pattern or trend”).”

	As to claim 4, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 1.
	Foot teaches “generating an alarm responsive to determining that the portion of the current multiphase properties exceeds the threshold value; and presenting the alarm via a display ([0065] teaches “these assumed parameters can be readily evaluated for a given application of the model to current measurements”; “web page or other interactive display”, [0072]; [0098]; [0123] teaches “if the reconciled results are outside a predetermined range, an alert or other action may be triggered ... when an event occurs, the data can be reviewed by a human operator, via web browser application 25 (FIG. 5)”; i.e. multiphase properties include at least one of an amount of oil, an amount of sand, an amount of water, or an amount of gas of the extracted hydrocarbons, and Foot’s system can evaluate assumed parameters to current measurements).”

	As to claim 5, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 1.
	Foot teaches “presenting, via a display, a visual representation of the current multiphase properties ([0054] teaches “multiple phases of produced fluid (gas, oil, water)”; [0065]; [0129] teaches “Each rate and phase value calculated is … made available for display”;  i.e. Foot’s system can evaluate assumed parameters to current measurements, and display a visual representation of the current multiphase properties).”

	As to claim 6, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 1.
	Foot teaches “controlling the hydrocarbon production equipment comprises transmitting(“transmission capability of the system”, [0083]), to the hydrocarbon production equipment, a command to adjust a parameter associated with operations of the hydrocarbon production equipment ([0060] teaches “this type of model operates by adjusting … the production rate (i.e., curves 31, 33 of FIG. 3) to simultaneously match the measured downhole pressure and the measured wellhead temperature”; [0072] teaches “Interface module 22 thus responds to HTTP commands from client remote access terminal R … calculated parameters, and other information requested by the human user”).”

	As to claim 8, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 1.
Foot teaches “the current multiphase properties comprise at least one of an 
amount of oil, an amount of sand, an amount of water, or an amount of gas of the extracted hydrocarbons ([0054] teaches “multiple phases of produced fluid (gas, oil, water)”; [0065] teaches “these assumed parameters can be readily evaluated for a given application of the model to current measurements”;  i.e. Foot’s system can evaluate assumed parameters against the current measurements).”

	As to claim 9, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 1.
	Foot teaches “the model associated with the extracted hydrocarbons is based on surface characteristics associated with the site ([0004]; [0056] teaches “the invention treat the modeled well analogously to a pipeline incorporating the physical geometry of the well ... fluid flow can be modeled as a function of length and radial distance”; [0057] teaches “These hydraulic models calculate rate and phase … downhole pressure or wellhead temperature”).” 

As to claim 10, Foot teaches “A system comprising: one or more processors 
(“Central processing unit 15”, [0067]); and a storage device having instructions stored thereon that, when executed by the one or more processors, cause the one or more processors to perform operations (“executing software routines stored in program memory 14”, [0067]) comprising: receiving data from a sensor associated with hydrocarbon production equipment, the hydrocarbon production equipment configured to extract hydrocarbons from a site ([0006] teaches “separating equipment may be located at or near a wellhead to separate produced phases so that the volume of each phase can be determined. Valves downstream from the separators divert all or a portion of the production stream for a separated phase to a flow meter or the like for measurement of the flow rate of that particular phase”; [0024] teaches “temperature and pressure readings obtained from sensors at a well”; [0041]); determining, based on the data and a model associated with extracted hydrocarbons, current multiphase properties of the extracted hydrocarbons ([0004] teaches “the fluid produced from a given well … includes multiple “phases”, typically natural gas, petroleum or oil, and water”; [0056] teaches “the well model is a one dimensional model calculating fluid properties”; [0065] teaches “these assumed parameters can be readily evaluated for a given application of the model to current measurements”; i.e. Foot’s system can evaluate assumed parameters against the current measurements); determining that a portion of the current multiphase properties exceeds the threshold value (Figure 9, #60, #65, #68; [0097]; [0098] teaches “In decision 65, the resulting calculated differential pressure from process 60 is then compared against the measured differential pressure (i.e., the difference between the measured pressures upstream and downstream of choke valve 7 applied to process 60). If these pressure values differ from one another by more than a threshold amount (decision 65 is NO), the current estimate of the flow rate is adjusted in process 66”, i.e., Foot’s system compared calculated differential pressure with the measured differential pressure values and, and if the pressure values differences exceed a threshold amount, then the system generates rate and phase output results (Figure 9, #65 and #66); and the hydrocarbon production equipment based on the current multiphase properties responsive to determining that the portion of the current multiphase properties exceeds the threshold value (Figure 9, #60, #65, #68; [0006]; [0097]; [0098]; i.e., In Figure 9, Foot’s system compared calculated differential pressure with the measured differential pressure values and, and if the pressure values differences exceed a threshold amount, then the system generates rate and phase output results (#65 and #66).).”
	Foot does not explicitly teach “controlling the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site based on the multiphase properties”.

extraction of the hydrocarbons from the site based on the multiphase properties ([0034] teaches “sand may be detected as flowing with hydrocarbons from a zone by listening to downhole valves. Sand flowing through a valve presents high-frequency impacts with the valve and can be detected by a spectral characteristic or intensity of sound. Accordingly, if the sound exceeds a certain threshold level, the controller 190 can turn off the corresponding valve of the zone producing the sand in order to prevent equipment damage”; i.e. multiphase properties include at least one of the amount of oil, an amount of sand, an amount of water, or an amount of gas of the extracted hydrocarbons. In Cooper’s system, when the sound of the sand flowing exceed a threshold value, the system turns off the corresponding valve of the zone producing the sand, and prevent the hydrocarbon production equipment damage. Thus, Cooper’s system controls the hydrocarbon production equipment and affect the extractions of the hydrocarbons).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Foot in view of Cooper, controlling the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site based on the multiphase properties so that damage of hydrocarbon production equipment can be efficiently prevented (Cooper [0034]). 

	As to claim 11, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 10.
[0010] teaches “downhole pressure and temperature measurements”; [0015]).”
 
	As to claim 12, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 11.
	Foot teaches “determining a trend of the at least one of pressure data or temperature data ([0085] teaches “in effect predicting the reservoir pressure at a current point in time based on those past observed trends”; [0132]); and determining, based on the trend, whether the at least one of pressure data or temperature data is outside of a boundary of a profile ([0058] teaches “Curve 31 illustrates the relationship of a phase parameter (e.g., watercut) to a measured parameter such as downhole pressure”, Figure 3; [0123] teaches “if the reconciled results are outside a predetermined range, an alert or other action may be triggered. Such analysis may involve a series of reconciled results which may be analyzed to identify a pattern or trend”).”

	As to claim 13, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 10.
	Foot teaches “generating an alarm responsive to determining that the portion of the current multiphase properties exceeds the threshold value; and presenting the alarm via a display ([0004]; [0065] teaches “these assumed parameters can be readily evaluated for a given application of the model to current measurements”; “web page or other interactive display”, [0072]; [0098]; [0123] teaches “if the reconciled results are outside a predetermined range, an alert or other action may be triggered ... when an event occurs, the data can be reviewed by a human operator, via web browser application 25 (FIG. 5)”; i.e. Foot’s system can evaluate assumed parameters to current measurements, and present the alarm via a display when the current multiphase properties exceeds the threshold value).”

	As to claim 14, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 10.
	Foot teaches “presenting, via a display, a visual representation of the current multiphase properties ([0054] teaches “multiple phases of produced fluid (gas, oil, water)”; [0065] teaches “these assumed parameters can be readily evaluated for a given application of the model to current measurements”, i.e. Foot’s system can evaluate assumed parameters against the current measurements; [0129] teaches “Each rate and phase value calculated is … made available for display”).”

	As to claim 15, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 10.
	Foot teaches “controlling the hydrocarbon production equipment comprises transmitting (“transmission capability of the system”, [0083]), to the hydrocarbon production equipment, a command to adjust a parameter associated with operations of the hydrocarbon production equipment ([0060] teaches “this type of model operates by adjusting … the production rate (i.e., curves 31, 33 of FIG. 3) to simultaneously match the measured downhole pressure and the measured wellhead temperature”; [0072] teaches “Interface module 22 thus responds to HTTP commands from client remote access terminal R … calculated parameters, and other information requested by the human user”).”

	As to claim 17, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 10.
Foot teaches “the current multiphase properties comprise at least one of an 
amount of oil, an amount of sand, an amount of water, or an amount of gas of the extracted hydrocarbons ([0054] teaches “multiple phases of produced fluid (gas, oil, water)”; [0065] teaches “these assumed parameters can be readily evaluated for a given application of the model to current measurements”; i.e. Foot’s system can evaluate assumed parameters against the current measurements).”

	As to claim 18, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 10.
	Foot teaches “the model associated with the extracted hydrocarbons is based on surface characteristics associated with the site ([0004]; [0056] teaches “the invention treat the modeled well analogously to a pipeline incorporating the physical geometry of the well ... fluid flow can be modeled as a function of length and radial distance”; [0057] teaches “These hydraulic models calculate rate and phase … downhole pressure or wellhead temperature”; [0098]).” 

As to claim 19, Foot teaches “A monitoring system for a hydrocarbon production
[0004]), the system comprising: a sensor (“sensors”, [0024]); and a processor (“Central processing unit 15”, [0067]) configured to: receive data relating to extracted hydrocarbons from the sensor ([0006]; [0024] teaches “temperature and pressure readings obtained from sensors at a well”); determine, based on the data and a model associated with extracted hydrocarbons, current multiphase properties of the extracted hydrocarbons ([0004] teaches “the fluid produced from a given well … includes multiple “phases”, typically natural gas, petroleum or oil, and water”; [0056] teaches “the well model is a one dimensional model calculating fluid properties”; [0065] teaches “these assumed parameters can be readily evaluated for a given application of the model to current measurements”; i.e. Foot’s system can evaluate assumed parameters against the current measurements); determining that the portion of the current multiphase properties exceeds the threshold value (Figure 9, #60, #65, #68; [0097]; [0098] teaches “In decision 65, the resulting calculated differential pressure from process 60 is then compared against the measured differential pressure (i.e., the difference between the measured pressures upstream and downstream of choke valve 7 applied to process 60). If these pressure values differ from one another by more than a threshold amount (decision 65 is NO), the current estimate of the flow rate is adjusted in process 66”, i.e., Foot’s system compared calculated differential pressure with the measured differential pressure values and, and if the pressure values differences exceed a threshold amount, then the system generates rate and phase output results (Figure 9, #65 and #66); transmit the determined current multiphase properties and determination that the portion of the current multiphase properties exceeds the threshold value to a remote system (Figure 9, #64, #65, #68; [0052] teaches “one or more remote access terminals RA are in communication with servers 8 via a conventional local area or wide area network”; [0065] teaches “these assumed parameters can be readily evaluated for a given application of the model to current measurements”; i.e. Foot’s system can evaluate assumed parameters to current measurements; [0097]; [0098]); receive, from the remote system, a user input indicating a change to an operating parameter of equipment of the hydrocarbon production site ([0072] teaches “Interface module 22 thus responds to HTTP commands from client remote access terminal R, received via the corresponding web service 23, and generates … calculated parameters, and other information requested by the human user”; [0073]); and equipment to affect the extraction of the hydrocarbons based on the user input ([0130] teaches “This allows operators to take corrective or other action with better response time … The near-real-time calculations provided by this system are particularly useful in detecting and being alerted to the onset of well flow instability, slugging, and the like, and to the effect that such conditions have on wells flowing into common flowlines”; i.e., if there is changes in conditions or occurrences in the field, the human operator will receive alerts so that the operator can adjust hydrocarbon extractions).”
	Foot does not explicitly teach “control the equipment to affect the extraction of the hydrocarbons based on the user input”.
Cooper teaches “control the equipment to affect the extraction of the 
hydrocarbons based on the user input ([0034] teaches “sand may be detected as flowing with hydrocarbons from a zone by listening to downhole valves. Sand flowing through a valve presents high-frequency impacts with the valve and can be detected by a spectral characteristic or intensity of sound. Accordingly, if the sound exceeds a certain threshold level, the controller 190 can turn off the corresponding valve of the zone producing the sand in order to prevent equipment damage”; i.e. multiphase properties include at least one of the amount of oil, an amount of sand, an amount of water, or an amount of gas of the extracted hydrocarbons. In Cooper’s system, when the sound of the sand flowing exceed a threshold value, the system turns off the corresponding valve of the zone producing the sand, and prevent the hydrocarbon production equipment damage. Thus, Cooper’s system controls the hydrocarbon production equipment and affect the extractions of the hydrocarbons).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Foot in view of Cooper, controlling the hydrocarbon production equipment to affect the extraction of the hydrocarbons from the site based on the multiphase properties so that damage of hydrocarbon production equipment can be efficiently prevented (Cooper [0034]). 

	As to claim 20, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 19.
	Foot teaches “the data comprises at least one of pressure data or temperature data ([0010] teaches “downhole pressure and temperature measurements”; [0015]).”

	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Foot US 20080234939” in view of “Cooper US 20170108615”, in further view of “Jesus US 20090192731”. 
As to claim 7, the combination of Foot and Cooper teaches the claimed limitations as discussed in Claim 1.
Foot teaches “the current multiphase properties ([0054] teaches “multiple 
phases of produced fluid (gas, oil, water)”; [0065] teaches “these assumed parameters can be readily evaluated for a given application of the model to current measurements”; i.e. Foot’s system can evaluate assumed parameters against the current measurements), a component of the hydrocarbon production equipment ([0006] teaches “Rate and phase information is commonly determined using flow meters or other equipment”).”
	The combination of Foot and Cooper does not explicitly teach “determining an amount of time until a component of the hydrocarbon production equipment will need to be replaced or serviced”.
Jesus teaches “determining an amount of time until a component of the 
hydrocarbon production equipment will need to be replaced or serviced ([0036]; [0038] teaches “The health state parameters may be used to track the health state of the hydrocarbon production equipment over time”; [0081]”).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Foot and Cooper in view of Jesus, determining an amount of time until a component of the hydrocarbon production equipment will need to be replaced or serviced so that a prediction of an approaching
failure point for the hydrocarbon tool or a component of the hydrocarbon tool can be accurately produced (Jesus, [0014]).


Foot teaches “the current multiphase properties ([0054] teaches “multiple 
phases of produced fluid (gas, oil, water)”; [0065] teaches “these assumed parameters can be readily evaluated for a given application of the model to current measurements”; i.e. Foot’s system can evaluate assumed parameters against the current measurements), a component of the hydrocarbon production equipment ([0006] teaches “Rate and phase information is commonly determined using flow meters or other equipment”).”
	The combination of Foot and Cooper does not explicitly teach “determining an amount of time until a component of the hydrocarbon production equipment will need to be replaced or serviced”.
Jesus teaches “determining an amount of time until a component of the 
hydrocarbon production equipment will need to be replaced or serviced ([0036]; [0038] teaches “The health state parameters may be used to track the health state of the hydrocarbon production equipment over time”; [0081]”).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Foot and Cooper in view of Jesus, determining an amount of time until a component of the hydrocarbon production equipment will need to be replaced or serviced so that a prediction of an approaching
failure point for the hydrocarbon tool or a component of the hydrocarbon tool can be accurately produced (Jesus, [0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAL C MANG/Examiner, Art Unit 2863                                   

/TARUN SINHA/Primary Examiner, Art Unit 2863